DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 8-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims recites a memory, one or more processors and instructions (modules) which in combination provide sufficient structure to perform all claimed limitations.  Furthermore, the specification does specifically define that the claim limitation “a computer-readable storage medium” recited in each of these claims does not cover or is directed to a signal or carrier wave (see paragraphs [0120] – [0121]).  Therefore, claims 15-20 are not subjected to 35 U.S.C. 101 rejection.
Claims 15-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is directed to an article of manufacture claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosewarne et al. (U.S. Pat. App. Pub. No. 2018/0084284 Al, Art of record IDS filed on May 24, 2021, referred as Rosewarne hereinafter).
	Regarding claim 1, Rosewarne teaches a method comprising:
decoding images of an image dataset to generate a frequency domain representation of the image dataset (see para. [0099]: transform module 320 performs a forward DCT to transform the residual sample array 360 into the frequency domain, producing transform coefficients; para. [0114] – [0115] and figures 4A-4B: decoder 4104 performs entropy decoding (entropy decoder 420) to decode syntax element from bitstream 4102 and dequantize (dequantizer 421) to create reconstructed data 455 in the form of transform coefficients));
discarding coefficient values of one or more particular frequency channels of each image of the image dataset in a frequency domain representation (see figure 7B and para. [0146]: luma and chroma (blocks 702, 704 and 706) refer to claim channels; these blocks are truncated so residual coefficients are able to be stored in the FIFO available space); and
transporting the image dataset in a frequency domain representation to one or more special-purpose processor(s) (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073]: computer system 202 performs encoder 114 and decoder 134; encoder 114 as shown in figures 3A-3B includes quantizer 332 which receives transform coefficients 362 transported from transform 320).
Regarding claim 2, Rosewarne further teaches wherein the frequency channels of which
coefficient values are discarded comprise one of: highest-frequency channels of each DCT block of each image or lowest-frequency channels of each DCT block of each image (see para. 
Regarding claim 3, Rosewarne further teaches wherein the frequency channels of which
coefficient values are discarded comprise more channels of chroma components of each image than channels of luma components of each image (see figure 7B and para. [0146]: second chroma channel (block 706) is truncated first and truncating process continues to first chroma channel (block 704) until remaining coefficients are able to be stored in the FIFO available space).
	Regarding claim 8, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
	Regarding claim 9, it is noted that this claim recites similar claim limitations called for in the counterpart claim 2.  Therefore, the advanced statements as applied to claim 2 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) 
	Regarding claim 10, it is noted that this claim recites similar claim limitations called for in the counterpart claim 3.  Therefore, the advanced statements as applied to claim 3 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
	Regarding claim 15, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
	Regarding claim 16, it is noted that this claim recites similar claim limitations called for in the counterpart claim 2.  Therefore, the advanced statements as applied to claim 2 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes 
Regarding claim 17, it is noted that this claim recites similar claim limitations called for in the counterpart claim 3.  Therefore, the advanced statements as applied to claim 3 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne in view of Chen et al. (U.S. Pat. App. Pub. No. 2019/0042870 Al, Art of record IDS filed on May 24, 2021, referred as Chen hereinafter).
The advanced statements as applied to claims 1-3, 8-10 and 15-17 with regard to Rosewarne above are incorporated hereinafter.
Regarding claim 4, Rosewarne does not teach claim limitations “wherein the coefficient values of the one or more frequency channels are discarded on each image of the image dataset before a resizing operation, a reshaping operation, and a cropping operation are performed on the image”.
However, Chen, in the same field of endeavor that of image processing, teaches wherein the coefficient values of the one or more frequency channels are discarded on each image of the image dataset before a resizing operation, a reshaping operation, and a cropping operation are performed on the image (see figure 23 and para. [0260]: the analytic image format allows only the pertinent information to be read rather than reading the entire image file then cropping to the desired size (resizing and reshaping operations to obtain desired size); para. [0274]: shape of the image is changed by resizing the dimensions, thus it is reshaping operation). The motivation for doing so is to provide performance so it is highly beneficial for image processing purposes as suggested by Chen in paragraph [0260].
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Chen in combination with Rosewarne for the reasons.
Regarding claim 5, Rosewarne does not teach claim limitations “wherein the coefficient values of the one or more frequency channels are discarded on each image of the image dataset after a resizing operation and a reshaping operation are performed on the image and before a cropping operation is performed on the image”.

Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Chen in combination with Rosewarne for the reasons.
Regarding claim 6, Rosewarne does not teach claim limitations “inputting the image dataset into a layer of a learning model deeper than a first layer of the learning model”.
However, Chen, in the same field of endeavor that of image processing, teaches inputting the image dataset into a layer of a learning model deeper than a first layer of the learning model (see abstract: visual data associated with the visual representation captured by sensors is processed by using a CNN which comprises a plurality of layers; figures 33-34: transform coefficients are inputted to CNN 3200; figure 90: provide input to next layer of CNN (step 9014); also see para. [0335] – [0336]).
The motivation for doing so is to efficiently process visual data (par. [0233]: efficiently search), improve access latency (par. [00232]), and provide efficient access to visual data and 
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Chen in combination with Rosewarne for the reasons.
Regarding claim 7, Rosewarne does not further teach claim limitations “inputting the image dataset into a first layer of a learning model which does not take as inputs the frequency
channels of which coefficient values are discarded”.
However, Chen, in the same field of endeavor that of image processing, teaches inputting image dataset into a first layer of a learning model which does not take as inputs the frequency channels of which coefficient values are discarded (see figure 90: visual data is inputted to the first layer of CNN at step 9008; para. [0291]: partial visual data is analyzed using deep learn neural networks).
The motivation for doing so is to reduce memory usage and computation as suggest by Chen in paragraph [0291].
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Chen in combination with Rosewarne for the reasons.
Regarding claim 11, it is noted that this claim recites similar claim limitations called for in the counterpart claim 4.  Therefore, the advanced statements as applied to claim 4 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – 
Regarding claim 12, it is noted that this claim recites similar claim limitations called for in the counterpart claim 5.  Therefore, the advanced statements as applied to claim 5 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
Regarding claim 13, it is noted that this claim recites similar claim limitations called for in the counterpart claim 6.  Therefore, the advanced statements as applied to claim 6 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
Regarding claim 14, it is noted that this claim recites similar claim limitations called for in the counterpart claim 7.  Therefore, the advanced statements as applied to claim 7 above are incorporated hereinafter.  Rosewarne further teaches one or more processors and memory storing computer-executable modules (see figure 2A and para. [0068] – [0069]: computer system 200 
Regarding claim 18, it is noted that this claim recites similar claim limitations called for in the counterpart claim 5.  Therefore, the advanced statements as applied to claim 5 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
Regarding claim 19, it is noted that this claim recites similar claim limitations called for in the counterpart claim 6.  Therefore, the advanced statements as applied to claim 6 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (see figure 2A and para. [0068] – [0069]: computer system 200 comprises the computer model 201 which includes at least one processor 205; para. [0073] – [0074]: software or computer program recorded on medium (HDD, CD-ROM, optical disk drive) and computer system 202 executes the software or computer program to perform encoder 114 and decoder 134) as additional required.
Regarding claim 20, it is noted that this claim recites similar claim limitations called for in the counterpart claim 7.  Therefore, the advanced statements as applied to claim 7 above are incorporated hereinafter.  Rosewarne further teaches a computer-readable storage medium .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. (U.S. Pat. App. Pub. No. 2006/0251330 Al) teaches a codec system (figures 1, 8, 22, and 23) comprising a DCT (64) for decoding/transforming image input into a frequency domain representative of image input, discarding higher-order coefficients produced by DCT (para. [0037]; para. [0049]: quantizer performs discarding or truncating coefficients), and transporting these representation to a special processor (quantizer 65).
Patera et al. (U.S. Pat. App. Pub. No. 2010/0329579 Al) teaches a codec for compressing and decompressing image dataset (abstract) comprising a DCT (para. [0004]), quantizer for discarding lesser importance coefficients (para. [0004]). 
Furihata et al. (U.S. Pat. App. Pub. No. 2016/0292589 Al) teaches a codec system comprising a DCT (para. [0005])) and dataset reduction (para. [0250]).
Taylor, Jr. et al. (U.S. Pat. App. Pub. No. 2016/0292589 Al) teaches a codec system (abstract) comprising a machine learning model (abstract), a DCT (para. [0005]), and truncation (para. [0007]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
9/2021

/DUY M DANG/
Primary Examiner, Art Unit 2667